Citation Nr: 0400279	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  98-09 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to March 
1981 and from February 1991 to May 1992.  He also had Naval 
Reserve service.  

This matter came before the Board of Veterans' Appeals 
(Board) from a January 1998 decision by the RO.  

In March 2003, the Board remanded this matter to the RO for 
additional development and adjudication.  



REMAND

The veteran contends, in substance, that he suffers from PTSD 
as a result of his experiences in service, to include during 
his service during the Vietnam era.  

As noted hereinabove, in March 2003, the Board remanded this 
matter to the RO for further development, to include the 
scheduling of a VA examination in order to determine whether 
the veteran indeed suffers from PTSD.  

A review of the record, however, reflects that an examination 
was not accomplished, and there is no indication that an 
attempt was made to schedule same.  In this regard, it is 
pointed out that a remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand order.  See Stegall v. Brown, 11 Vet. App. 268 
(1998).  As such, readjudication of this claim by the RO must 
be accomplished prior to further appellate action.  

It is also pointed out that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)) and the regulations 
implementing it are applicable to the veteran's claim.  

This law, enacted during the course of this appeal, 
essentially eliminated the well-grounded requirement (i.e. 
that a claimant was required to submit a well-grounded claim) 
and modified VA's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. 
§ § 3.159(a)-(c) (2003).  

VA in this regard is required to notify the claimant and the 
claimant's representative, if any, of the evidence necessary 
to complete the application for the benefit sought, as well 
as of its efforts to procure relevant evidence.  

As well, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103(a) (West 2002).  Moreover, 
required development action may include requesting 
information as described in 38 U.S.C.A. § 5106.  

The Board notes that, in August 2003, the RO sent the veteran 
a letter that was intended to comply with the notification 
requirements of the VCAA.  However, this notification is 
defective because the veteran was not clearly informed of the 
time limit for submitting information or evidence under 
38 U.S.C.A. § 5103(b).  

Specifically, the RO informed the veteran that it would 
decide his claim on the evidence of record if he did not 
respond within thirty days but also essentially informed him 
that he would be afforded a period of one year in which to 
submit the requested evidence and information.  

Finally, the Board notes that an attempt was made, pursuant 
to the previous Board remand, to have the veteran provide 
more details regarding his alleged stressors which led to his 
PTSD, to no avail.  Given that this claim must again 
necessarily be remanded for additional development, another 
attempt should be made to gather such information.  

In view of the above, these claims are REMANDED to the RO for 
the following action:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103.  The RO should 
inform the veteran that any evidence and 
information submitted in response to the 
letter must be received by the RO within 
one year of the date of the RO's letter 
and that he should inform the RO if he 
desires to waive the one-year period for 
response.  Among other things, the 
veteran should be given another 
opportunity to submit more detailed 
information regarding his alleged 
stressors.  

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran.  

3.  The veteran should also be afforded 
for a VA psychiatric examination to 
determine the nature and etiology of his 
claimed PTSD.  The claims folder should 
be made available to, and reviewed by, 
the examiner prior to the examination.  
If PTSD is diagnosed, the examiner should 
indicate what stressors are related to 
the disorder.  All pertinent 
symptomatology and findings should be 
reported in detail.  

4.  The RO should then undertake any 
other indicated development.  

5.  Then, after providing the veteran 
with the appropriate time to submit 
additional evidence - see Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir., September 22, 
2003)) - the RO should review all of the 
evidence of record, including any new 
evidence, and readjudicate the above 
listed claims on appeal.  If the benefits 
sought on appeal are not granted an 
appropriate Supplemental Statement of the 
Case should be furnished to the veteran 
and his representative.  They should also 
be afforded an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



